Name: Commission Regulation (EEC) No 31/76 of 9 January 1976 amending Regulation No 156/67/EEC on the method of determining cif prices and levies for cereals, flour, groats and meal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 1 . 76No L 5/ 18 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 31/76 of 9 January 1976 amending Regulation No 156/67/EEC on the method of determining cif prices and levies for cereals , flour, groats and meal Whereas the basis of the calculation of those cif prices does not take into account that the transport costs for flour are higher than those for cereals ; whereas so that the cif prices for the products in question may be fixed more precisely, these costs should be taken into account by way of a fixed allowance ; Whereas the measures provided for in this Regulation are in accordance with the ' opinion of the Manage ­ ment Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals (*), as amended by Regula ­ tion (EEC) No 3058/75 (2), and in particular Article 1 3 (4) thereof, Whereas Article 3 of Commission Regulation No 156/67/EEC of 23 June 1967 on the method of deter ­ mining cif prices and levies for cereals, flour, groats and meal (3), as amended by Regulation (EEC) No 699/71 (4), lays down that the cif prices for flour of wheat, spelt, meslin and rye or for groats and meal of durum wheat may be fixed according to the method provided for by Council . Regulation (EEC) No 2734/75 of 29 October 1975 fixing standard qualities for certain cereals and categories of flour, groats and meal and the rules for fixing the threshold prices for these categories of products (5), in the absence of repre ­ sentative offer prices or representative exchange quota ­ tions ; A fifth subparagraph is hereby added to Article 3 of Regulation No 156/67/EEC, worded as follows : '  for additional costs involved for transport, a fixed amount of eight units of account per metric ton .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 January 1976 . For the Commission Vice-President Carlo SCARASCIA MUGNOZZA C ) OJ No L 281 , 1 . 11 . 1975 , p . 1 . ( 2 ) OJ No L 306, 26 . 11 . 1 975 , p . 3 . ( 3 ) OJ No 128 , 27 . 6 . 1967, p . 2533/67 . (*) OJ No L 77, 1 . 4 . 1971 , p . 73 . 5 OJ No L 281 , 1 . 11 . 1975 , p . 34 .